Citation Nr: 0624545	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the RO in Pittsburgh, 
Pennsylvania, which granted service connection and a 10 
percent rating for bilateral hearing loss.

In May 2005, the veteran requested that his case by advanced 
on the Board's  docket.  The motion was granted in June 2005.  
38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 
20.900(c) (2005). 

In June 2005 the Board remanded the veteran's claim for 
further development.  The claim was subsequently returned to 
the Board.


FINDING OF FACT

The veteran has had at worst, level V hearing loss in the 
right ear and level IV hearing loss in the left ear, since 
the effective date of service connection.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss has not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters dated 
in July 2003, August 2003 and August 2005.  The August 2005 
letter explicitly told him to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The July 2003 and August 2003 notice was provided prior to 
the initial adjudication.  

The August 2005 notice was provided after such adjudication.  
The veteran was not prejudiced, however.  The claim was 
readjudicated after the August 2005 notice, and such 
readjudication cured the timing defect.  Mayfield v. 
Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured and the veteran has been a current VA 
examination.  

Thus, the appeal is ready to be considered on the merits.

Factual Background

VA outpatient treatment records dated from 2001 to 2006 
reflect continuing treatment for bilateral hearing loss.  A 
January 2004 audiology note showed that the veteran 
complained of decreased hearing.  An audiological evaluation 
showed moderate to moderately-severe sensorineural hearing 
loss in both ears.  The diagnosis was sensorineural loss.  

During an October 2003 VA audiological examination, the 
veteran reported progressive hearing loss.  Examination 
revealed puretone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
60
55
75
70
65
LEFT
50
55
70
70
61.25
     
Speech audiometry revealed speech recognition ability of 96 
percent in the right  ear and 76 percent in the left ear.  
The diagnosis was sensorineural hearing loss. 

In March 2006, the veteran was again afforded a VA 
audiological examination.  Examination revealed puretone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
55
55
65
70
61
LEFT
55
50
65
70
60
  
Speech audiometry revealed speech recognition ability of 72 
percent in the right  ear and 80 percent in the left ear.  
Tympanometry indicated normal to lower than average eardrum 
mobility with normal middle ear pressure bilaterally.  The 
diagnosis was sensorineural hearing loss. 

Laws and Regulations

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing 
acuity.  Hearing impairment is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold levels (which, in turn, are 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second).  38 C.F.R. 
§ 4.85; see Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
38 C.F.R. § 4.85(h).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will apply the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).  

This claim involves the veteran's dissatisfaction with the 
initial evaluation assigned for his disability following the 
grant of service connection for bilateral hearing loss in 
October 2003.  The Court has found that there is a 
distinction between a veteran's disagreement with the initial 
evaluation assigned following a grant of service connection 
and the claim for an increased evaluation for a disability in 
which entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial evaluation, the entire evidentiary record 
from the time of the veteran's claim for service connection 
to the present is of importance in determining the proper 
evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

In this case, applying the results from the October 2003 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and Roman numeral IV for  the left ear; the 
results from the March 2006 VA examination yield a Roman 
numeral value of V for the right ear and IV for the left ear. 

When applying the most current (and worst) values to Table 
VII, the veteran's hearing loss is evaluated as 10 percent 
disabling.

Patterns of exceptional hearing loss so as to warrant 
application of 38 C.F.R. § 4.86, were noted in the right ear 
on both VA examinations.  However, even after application of 
38 C.F.R. § 4.86 to Table VIA, the veteran's hearing loss was 
still evaluated as 10 percent disabling.  

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants a rating in excess 
of 10 percent, at any time since the effective date of 
service connection in July 2003.  Fenderson, 38 C.F.R. 
§§ 4.7, 4.21.

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  In the absence of evidence 
that bilateral hearing loss causes marked interference with 
employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The preponderance of the evidence is against the grant of an 
initial rating in excess of 10 percent for bilateral hearing 
loss.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


